[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM RE: MOTION TO STRIKE
This court enters the following orders:
1. The motion to strike the apportionment complaint (pleading no. 102), which was filed by Wilderman Landscaping, is granted. See Lovallov. Devcon-Torrington, L.L.C. (No. CV 99-0081097 (May 23, 2001, Agati, J.).
2. The motion to implead (pleading no. 104), which was filed by Brian J. Foley for the purpose of pursuing an indemnification claim, is granted. See Bosco v. MacDonald, No. 094078, 1993 WL 256569
(Conn.Super.Ct. June 30, 1993, Sylvester, J.).
The apportionment complaint is inappropriate. Since Wilderman Landscaping is no a longer a party, that entity may be impleaded for the purpose of pursuing an indemnification claim. While this memorandum is short, counsel should nevertheless realize that this court has read all of the briefs and supporting material that the parties have submitted. The parties have discussed the issues that pertain to each motion in a scholarly and thorough manner as have other trial court judges. This court adopts the reasoning of the Lovallo case, which is cited above. Further discussion of the issues is not necessary.
THIM, J.